Citation Nr: 1718819	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-27 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a lumbar spine disability.

2.  Entitlement to an increased rating greater than 20 percent for right-sided cervical spine spondylosis, status post anterior cervical decompression and fusion.

3.  Entitlement to an effective date prior to March 15, 2014 for the assignment of a separate 10 percent disability rating for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a separate rating for radiculopathy of the left lower extremity.

6.  Entitlement to a separate rating for radiculopathy of the right upper extremity.

7.  Entitlement to a separate rating for radiculopathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Charles Romo, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to June 1974, from December 1977 to December 1980, and from September 1981 to September 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claims file rests with the RO in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his June 2016 VA examination, the Veteran identified additional private treatment records which may be relevant to his claims for increased ratings for lumbar and cervical spine disabilities.  Specifically, the Veteran reported that he had a "laser procedure" to the "right sided nerves" which helped to reduce his low back pain enabling him to "stay upright for 4 hours."  He also indicated that he had an appointment to have the left side completed.  As these private treatment records may be pertinent to determining the current severity of the Veteran's lumbar and cervical spine disabilities, the RO must obtain the appropriate authorization from the Veteran and obtain these private treatment records.

The issues of entitlement to an effective date prior to May 15, 2014 for the grant of a separate rating for radiculopathy of the right lower extremity, entitlement to an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity, entitlement to a separate rating for radiculopathy of the left lower extremity, entitlement to a separate rating for radiculopathy of the right upper extremity, and entitlement to a separate rating for radiculopathy of the left upper extremity are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In an August 2016 rating decision, the RO granted service connection for radiculopathy of the right lower extremity, and awarded a 10 percent disability rating, effective May 15, 2014.  The August 2016 rating decision also denied entitlement to separate ratings for radiculopathy of the left lower extremity, right upper extremity, and right lower extremity.  In August 2016, the Veteran's representative filed a notice of disagreement contesting the effective date and rating assigned for radiculopathy of the right lower extremity and the denial of separate ratings for radiculopathy of the left lower extremity, right upper extremity, and left upper extremity.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required authorization from the Veteran, obtain the Veteran's private treatment records for all treatment for his lumbar or cervical spine disabilities, to specifically include records from the provider who performed a laser procedure to the Veteran's "right sided nerves" and left sided nerves, which were identified during the June 2016 VA examination.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to an effective date prior to May 15, 2014 for the grant of a separate rating for radiculopathy of the right lower extremity, entitlement to an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity, entitlement to a separate rating for radiculopathy of the left lower extremity, entitlement to a separate rating for radiculopathy of the right upper extremity, and entitlement to a separate rating for radiculopathy of the left upper extremity.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

3.  After completing all appropriate development, the RO must readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




